          Case 1:20-cr-00116-NONE-SKO Document 40 Filed 11/13/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 20-CR-116-NONE-SKO

10          Plaintiff,                                  STIPULATION TO CONTINUE AND ORDER
                                                        THEREON
11                          v.

12   PAO VANG,
       a/k/a “CLOWNSY,”
13   JHOVANNY DELGADO-MARCELO,
       a/k/a “JHIO,” and
14   JOHNNY XIONG,

15          Defendants.

16

17          This case is set for a hearing on November 16, 2020, which the parties stipulate to continue to

18 February 8, 2021, for arraignment for the reasons set forth below. On March 17, 2020, this Court issued

19 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

20 commence before May 1, 2020. This General Order was entered to address public health concerns

21 related to COVID-19.

22          Although the General Order addresses the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally


      STIPULATION TO CONTINUE                           1
30
           Case 1:20-cr-00116-NONE-SKO Document 40 Filed 11/13/20 Page 2 of 4

 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.

10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff, United States of America, by and through its counsel of record, the United States

26 Attorney for the Eastern District of California and the defendants, PAO VANG, a/k/a “CLOWNSY,”
27 JHOVANNY DELGADO-MARCELO, a/k/a “JHIO,” and JOHNNY XIONG, by and through their

28 counsel, hereby agree and stipulate to continue this matter until February 8, 2021.


      STIPULATION TO CONTINUE                              2
30
          Case 1:20-cr-00116-NONE-SKO Document 40 Filed 11/13/20 Page 3 of 4

 1          The defendant also agrees to exclude for this period of time any time limits applicable under 18

 2 U.S.C. § 3161. The parties agree that the continuance represents the reasonable time necessary for

 3 effective preparation of counsel. 18 U.S.C. § 3161(h)(7)(A)-(B)(iv). In support thereof, the parties

 4 stipulate that:

 5          1. This matter is set for an arraignment on November 16, 2020.

 6          2. The government has provided the defendants with discovery that includes audio files, video

 7             files, and numerous reports. The government also agreed to produce an index for those files

 8             to the defense. The defense is continuing to review those documents.

 9          3. Therefore, the parties agree that a continuance until February 8, 2021, is warranted because

10             the defense needs time to review the discovery.

11          4. The parties stipulate that the period of time from November 16, 2020, through February 8,

12             2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

13             (iv) because it results from a continuance granted by the Court at defendants’ request on the

14             basis of the Court’s finding that the ends of justice served by taking such action outweigh the

15             best interest of the public and the defendant in a speedy trial.

16         IT IS SO STIPULATED.
     Dated: November 12, 2020                                MCGREGOR W. SCOTT
17                                                           United States Attorney
18
                                                      By: /s/ THOMAS NEWMAN
19                                                        THOMAS NEWMAN
20                                                        Assistant United States Attorney

21
     Dated: November 12, 2020                             /s/ Charles Lee____
22                                                        Attorney for Defendant
                                                          JHOVANNY DELGADO-MARCELO
23

24
     Dated: November 12, 2020                             /s/ Robert Lamanuzzi____
25                                                        Attorney for Defendant
                                                          JOHNNY XIONG
26
     Dated: November 12, 2020                             /s/ Harry Drandell____
27                                                        Attorney for Defendant
                                                          PAO VANG
28


      STIPULATION TO CONTINUE                            3
30
          Case 1:20-cr-00116-NONE-SKO Document 40 Filed 11/13/20 Page 4 of 4

 1                                                 ORDER

 2          IT IS ORDERED that the November 16, 2020 hearing in this matter is continued for an

 3 arraignment on February 8, 2021, at 2 pm before the assigned duty magistrate.

 4          IT IS FURTHER ORDERED THAT the period of time from November 16, 2020, through

 5 February 8, 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i) and

 6 (iv), because it results from a continuance granted by the Court at defendants’ request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendants in a speedy trial.

 9

10 IT IS SO ORDERED.

11
        Dated:    November 13, 2020                           /s/
12                                                    UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE                            4
30
